Citation Nr: 0601594	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-12 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to December 27, 2002, 
for the grant of a 10 percent disability evaluation for tinea 
cruris.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1973 to 
February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which awarded a 10 percent rating for service-
connected tinea cruris, effective from December 27, 2002.

In August 2003, the veteran submitted a notice of 
disagreement as to the April 2003 rating decision, in which 
he did not express disagreement with the percentage assigned, 
but rather, disagreed with the effective date assigned.  
Thus, the only issue before the Board is whether the veteran 
is entitled to an effective date earlier than December 27, 
2002, for the grant of a 10 percent disability evaluation for 
service-connected for tinea cruris.  


FINDINGS OF FACT

1.  In a July 1988 decision, the Board granted service 
connection for tinea cruris, and the RO subsequently assigned 
a noncompensable (zero percent) rating in August 1988.  The 
veteran did not perfect an appeal of that decision, and, 
therefore, it became final.

2.  In April 1992 and March 1996, the RO continued the 
noncompensable evaluation for tinea cruris.  The veteran did 
not appeal either of those decisions, and, therefore, they 
became final.  

3.  A VA treatment record, dated November 25, 1997, 
constituted an informal claim for an increased rating for 
tinea cruris.



4. By rating action in April 2003, the RO granted the claim 
for an increased rating for service-connected tinea cruris 
and assigned a 10 percent disability rating, effective from 
December 27, 2002, the date the claim for an increased rating 
was filed.


CONCLUSION OF LAW

The legal criteria for an effective date prior to December 
27, 2002, for the grant of a 10 percent disability rating for 
service-connected for tinea cruris, have not been met.  38 
U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record reflects that the veteran's original claim for 
service connection for a rash was initially filed in December 
1986.  In a June 1987 rating decision, the RO denied service 
connection for tinea cruris.  The veteran submitted a timely 
notice of disagreement in November 1987.  The RO subsequently 
provided the veteran with a statement of the case (SOC), the 
veteran perfected his appeal, and the issue was properly 
certified to the Board.  In a July 1988 decision, the Board 
determined that the veteran was entitled to service 
connection for tinea cruris.  In August 1988, the RO assigned 
a noncompensable (zero percent) disability rating to the 
service-connected tinea cruris and sent the veteran a letter 
dated that same month advising him of its determination.  The 
veteran did not file a notice of disagreement as to the 
decision within one year of notification, and the decision 
became final.  

The veteran requested his service-connected tinea cruris be 
re-evaluated in August 1991 and in December 1995, but the 
zero percent rating was continued in April 1992 and March 
1996 rating decisions, respectively.  The veteran did not 
appeal either of those decisions, and, thus, they became 
final.  

VA outpatient treatment records dated November 1997 to 
December 2002 indicate the veteran was seen for various 
conditions.  In November 1997, he complained of a chronic 
rash on his buttocks, saying it would come and go.  On 
examination, there was erythema and a scaly, scratched rash 
on the groin and perirectal area.  The impression was tinea 
cruris.  In April 1998, the veteran complained that the rash 
between his buttocks had flared up again.  On examination, 
there was an itchy rash between the buttocks and above the 
anus.  The impression was tinea intertrigo.  On December 23, 
2002, he was seen for a chronic rash on his buttocks, and was 
noted to have a history of a chronic intermittent rash.  It 
was also noted that he had been treated in the past for 
tinea, with a good response.  The veteran reported that he 
would begin to experience a rash and itching on his buttocks 
every winter with wearing heavier clothes.  On physical 
examination, there was a scaling, pinkish rash on the left 
buttock.  The assessment was tinea.  

On December 27, 2002, the veteran filed a Statement in 
Support of Claim in which, in pertinent part, he requested an 
increased rating for his service-connected tinea cruris.  

In a statement dated April 2003, the veteran indicated that 
the zero percent rating for service-connected tinea cruris 
did not represent the discomfort he experienced with the 
condition.  He stated that he was experiencing daily, 
constant itching in the perianal and buttocks area and that 
he often scratched the rash until it would bleed, even in his 
sleep, although it did not relive the itching.  He also 
stated that when he showers or bathes, the soap and water 
burns the open lesions and scratches.  The veteran further 
stated that when he sweats in that area the itching is 
intensified and that his symptoms are both uncomfortable and 
embarrassing.  He stated that he believed a 30 percent rating 
is more appropriate because of his constant itching, which he 
asserted is among the criteria contemplated by 38 C.F.R. 
§ 4.118.  

In April 2003, the veteran was afforded a fee-basis 
examination.  The examiner noted the veteran had a one and 
one half inch area of redness on his buttocks in 1973, which 
was found to be candida.  He was treated with medicated 
creams prescribed by doctors but, instead of improving, the 
rash slowly worsened.  The examiner noted the veteran had 
been suffering from tinea cruris since 1973.  The veteran's 
symptoms at the time of the examination were itching, 
soreness, and occasional bleeding in the area between the 
buttocks, which was worse in the summer.  The examiner noted 
there was no functional impairment resulting from the tinea 
cruris and that it did not result in any time lost from work.  
On clinical evaluation, there was a level scar located in the 
crease between the buttocks measuring 2 centimeters (cm) by 
0.5 cm.  There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, Keloid formation, 
hypopigmentation, hyperpigmentation, abnormal texture, or 
limitation of motion.  There were no burn scars present.  As 
to a diagnosis, the examiner stated that the veteran has an 
area of erythema measuring 7 cm by 3 cm involving mainly the 
medial left buttock and a deep linear scratch measuring 1.5 
cm in length.  The examiner noted there was no change in the 
tinea cruris diagnosis.  

In an April 2003 rating decision, the RO awarded a 10 percent 
disability rating for the service-connected tinea cruris 
under Diagnostic Code 7806, for dermatitis or eczema.  The RO 
determined that the 10 percent rating was effective from 
December 27, 2002, the date the veteran's claim for an 
increased rating was filed.

In his August 2003 notice of disagreement, the veteran stated 
that he disagreed with the effective date of the 10 percent 
rating, claiming that the rating should be effective from the 
date of his original claim in 1986.  He stated that he was 
rated at zero percent in 1986, but that the symptoms he had 
at that time were at least as severe as his current symptoms.  

The veteran perfected his appeal to the Board in March 2004.  
He stated that the disability rating for tinea cruris should 
be effective from at least 1986, as he has VA records which 
document his treatment.  The veteran pointed to VA medical 
records dated in 1991 which he contended describe the same 
symptoms that were used to award the 10 percent rating in 
December 2002.  He also stated that his symptoms have been 
the same since he was discharged from service, and that they 
have affected his work, as well as his family and social 
life.




A March 2004 VA outpatient treatment record shows the veteran 
complained of a rash on his buttocks.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.




The record shows the RO did not send the veteran a letter 
advising him of the VCAA and its potential effect on his 
claim.  However, the Board finds that the veteran has not 
been prejudiced by this omission for the following reasons.  
The discussion in the January 2004 statement of the case 
(SOC), issued during the pendency of this appeal, informed 
the veteran of VA's duty to assist claimants in the 
development of their claim and also informed him of his duty 
to assist in obtaining evidence to support his claim.  The 
Board notes the January 2004 SOC specifically provided the 
veteran with the pertinent subsections of 38 C.F.R. § 3.400, 
which explain how effective dates of claims are determined.  
The January 2004 SOC also provided the veteran with the 
applicable rating criteria in effect throughout the pendency 
of this appeal.

In addition, the January 2004 statement of the case contains 
the complete text of 38 C.F.R. § 3.159(b)(1), which includes 
notice that the veteran must provide "any evidence in [his] 
possession that pertain[s] to his claim.  Likewise, the RO 
sent the veteran a letter dated March 2003 informing him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the RO.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.  

Although the appellant was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  The appellant 
responded to the RO's communications with additional 
argument, thus curing (or rendering harmless) any previous 
omissions.  In addition, it appears that the veteran has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  For these reasons, any failure 
in the timing or language of VCAA notice by the RO 
constituted harmless error.  See Conway v. Principi, 353 F.3d 
1369 (2004).

Moreover, unlike many questions subject to appellate review, 
the issue of whether the appellant is entitled to an earlier 
effective date for the award of an increased rating, by its 
very nature, has an extremely narrow focus.  As noted above, 
in the January 2004 SOC, the veteran was advised of his and 
VA's responsibilities under the VCAA, and the RO set forth 
the law and regulations pertinent to a claim for an earlier 
effective date.  Accordingly, we find that VA has satisfied 
its duty to assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claim under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005) and 38 C.F.R. § 3.400 (2005).  
The statute and regulation provide, in pertinent part, that 
the effective date of a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(b)(2)(i) (2005).  An effective date for a 
claim for increase may be granted prior to the date of claim 
if it is factually ascertainable that an increase in 
disability had occurred within one year before the date of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(1) and (2) (2005); see also Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p), 3.155; 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Under 38 C.F.R. § 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits.  See id. at 199.  
The date on the VA outpatient or hospital examination will be 
accepted as the date of the claim.  38 C.F.R. § 3.157(b)(1).  

Based upon a complete review of the evidence of record, the 
Board finds that December 27, 2002, is the earliest effective 
date assignable for the grant of a 10 percent disability 
rating for service-connected for tinea cruris in this case.  
The applicable regulation dictates that the effective date is 
the date of receipt of claim for an increased rating or the 
date entitlement arose, whichever is later.

Here, the veteran contends that service connection for tinea 
cruris should be granted from December 1986, when he filed 
his initial claim for service connection for tinea cruris.  
He further contends that his current symptoms, on which the 
10 percent disability rating was assigned, are essentially 
the same as the symptoms he exhibited in December 1968.  
However, as noted above, after the RO effectuated the Board's 
grant of service connection for tinea cruris and assigned a 
noncompensable evaluation, in an August 1988 decision, the 
veteran failed to appeal the disability evaluation assigned 
at that time. 

In rating decisions issued in April 1992 and March 1996, the 
RO continued the noncompensable evaluation for tinea cruris.  
The record reflects the veteran was notified of these 
decisions and did not appeal the determinations.  As a 
result, the August 1988, April 1992, and March 1996 decisions 
are final in the absence of clear and unmistakable error, see 
38 U.S.C.A. §§ 7105(c), 5109A; 38 C.F.R. §§ 3.104(a), 
3.105(a), 20.1103.  Clear and unmistakable error has not been 
asserted or shown in this case, and therefore an effective 
date earlier than March 1996 is legally precluded.

As noted, the veteran submitted a claim for an increased 
evaluation for tinea cruris in December 2002.  There are VA 
treatment records, however, dated prior to the date of the 
veteran's claim.  As they are VA treatment records which 
relate to the service-connected disability, they are 
considered informal claims for increase.  See 38 C.F.R. 
§ 3.157(b).  Here, the earliest treatment record after March 
1996 is the November 25, 1997, treatment record.  Therefore, 
the Board finds that the date of the veteran's claim for an 
increased rating for tinea cruris is November 25, 1997.

Although the veteran's claim for an increased rating for 
tinea cruris has been pending since November 1997, the Board 
finds that an effective date earlier than December 27, 2002, 
is not warranted based upon the evidence of record.  

In this context, the Board notes that, during the pendency of 
the veteran's claim and appeal, amendments were made to the 
rating criteria evaluating disabilities of the skin, 
effective from August 30, 2002.  See 58 Fed. Reg. 49,590 
(July 31, 2002) (codified at 38 C.F.R. § 4.118, DCs 7800 to 
7833 (2003)).  Generally, in a claim for an increased rating, 
where the rating criteria are amended during the course of an 
appeal, the Board considers both the former and current 
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Principi, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant should apply).  
See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2005).  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The Board notes the RO 
considered the veteran's claim under the new criteria, 
effective from August 2002, as it determined the date of the 
claim was December 27, 2002, after the amendments to the 
rating schedule were made.  Nonetheless, in the January 2004 
SOC, the RO advised the veteran of both the former and the 
amended rating criteria for evaluating skin disorders.  See 
Bernard v. Brown 4 Vet. App. 384 (1993).  

The veteran's service-connected tinea cruris is currently 
rated as 10 percent disabling under the criteria of 38 C.F.R. 
§ 4.118, DC 7806 (2005), for dermatitis or eczema.  Prior to 
August 2002, a noncompensable evaluation was warranted for 
eczema, with slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or small area and a 10 
percent evaluation was warranted for eczema, with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  

After review of the evidence of record, the Board finds that 
a 10 percent evaluation under the criteria in effect prior to 
August 2002 is not warranted, as the evidence does not show 
the veteran suffered from eczema involving an exposed or 
extensive area.  In this context, the Board notes that VA 
treatment records dated November 1997 and April 1998 indicate 
the veteran suffered from tinea cruris that was itchy, scaly, 
and erythematous, located between the buttocks and above the 
anus.  The Board finds that the areas between the buttocks 
and above the anus are not exposed or extensive areas.  
Therefore, an earlier effective date for a 10 percent 
disability evaluation for tinea cruris is not warranted under 
the rating criteria in effect prior to August 2002.

Under DC 7806, effective from August 2002, a 10 percent 
evaluation is warranted for dermatitis or eczema involving at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or, intermittent systematic therapy 
such as corticosteroids or other immuno-suppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.

The Board finds that an earlier effective date prior to 
December 27, 2002, is not warranted under the current 
criteria of DC 7806.  As noted, the RO determined that the 10 
percent disability evaluation is effective from December 27, 
2002, which it determined was the date of the veteran's claim 
for increase.  The Board has determined that the date of the 
veteran's claim for increase is November 25, 1997.  The Board 
notes the issue before us is whether the veteran is entitled 
to an effective date earlier than December 27, 2002, based on 
the evidence of record.  The Board has carefully reviewed the 
evidence and finds that an earlier effective date is not 
warranted.  In this regard, the Board notes that the rating 
criteria in effect as of August 2002 cannot be applied 
retroactively to the November 1997 and April 1998 VA 
treatment records.  

In applying the rating criteria in effect from August 2002, 
the Board notes that the December 23, 2002, VA treatment 
record indicates the veteran suffered from a scaling, pinkish 
rash on his left buttock.  The Board finds that these 
findings do not meet the criteria for a 10 percent evaluation 
as there is no report of the size or measurements of the area 
affected by tinea cruris in order to determine what 
percentage of the veteran's body is so affected.  Therefore, 
an earlier effective date for a 10 percent disability 
evaluation for tinea cruris is not warranted under the rating 
criteria in effect as of August 2002.

The statute provides that the effective date for a claim for 
increase will be based upon the facts found but will not be 
earlier than date of claim.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400 (effective date in claim for increase will 
be date of claim or date entitlement arose, "whichever is 
later").  The Board finds that the facts in this case do not 
establish that the veteran met the criteria for a 10 percent 
rating for tinea cruris prior to December 27, 2002.  The date 
entitlement arose is later than the date of claim, and thus 
is the controlling effective date under the factual 
circumstances of this case.  See id.  

Because the Board has found that facts in the record 
establish that entitlement arose after the date of claim, 
considering either November 1997 or December 2002 as the date 
of the pending claim, the application of the provisions under 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) is not 
warranted.  See Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997) (Court held that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase in disability precedes the claim).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against a finding that an effective date earlier than 
December 27, 2002, for the award of a 10 percent evaluation 
for service-connected tinea cruris is warranted.  See 38 
U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 
(2005).  As to this issue, there is no reasonable doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.  


ORDER

An effective date earlier than December 27, 2002, for the 
grant of a 10 percent disability rating for service-connected 
tinea cruris is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


